DETAILED ACTION
This office action is responsive to the amendment filed 3/9/2022.  As directed, claims 1-12  and 23 have been canceled, claims 13-15, 17, and 20-22 have been amended, and no claims have been added.  Thus claims 13-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, “on which the patient rests on his back” on line 3 should be recited as --on which a patient is able to rest on his back during use-- for clarity and to avoid including a human within the scope.  Similarly, “projecting above the patient’s chest” on lines 8-9 should be recited as --configured to project above the patient’s chest--.  Also “which has a reversibly drivable massage stamp” on line 9 should be deleted as the limitation is redundant with the limitations on line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 102






In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-17 and 21-22 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ehrstedt et al. (10,092464).
Regarding claim 13, Ehrstedt discloses a device for cardiopulmonary resuscitation of a patient, comprising a support board (245, 515, 560) on which a patient is able to rest on his back ((i.e. fig. 2a shows resting in back); a massage device (100) arranged directly connected at the support board (as shown in figs. 3a, 3b, the support board is directly connected via the board’s straps) the massage device comprising: a portal support (i.e. 120, 125); a cantilever (115) arranged on the portal support (120, 125) and projecting above the patient’s chest (as shown portion 115 is connected at one end and free at the bottom end as cantilever above the chest) the free end has a reversibly drivable massage stamp (145) (col. 5 lines 10-15 disclose extending and retracting the piston as reversible), whereat the massage stamp (140, 145) can be positioned at a desired contact area on the thoracic cage (i.e. height 120) of the patient for performing cardiopulmonary massage (col. 5 lines 50-60, col. 6 lines 1-20), a retention plate element (upper portion 110 as retention element including main portion 115, and legs 120,125) which can be positioned at the thoracic cage of the patient at the desired contact area (as shown at least a portion of the main portion is position at the same vertical plane of the thoracic cage); at least three clamping elements (i.e. 520, 521; 605, 606 or 315, 320) engaging on a circumference of the retention plate element  (as shown the clamping elements engage around the exterior circumference of the upper portion/legs 120, 125), can be connected to and braced with the support board (col. 9 lines 1-15, col. 12 lines 15-20), so that the patient can be fixed with his upper body between the support board and the retention plate element using the clamping elements between them (col. 12 lines 1-30 disclose anchoring the user to the device between the support and retention plate via the shackles as clamps), and whereat the retention plate element is ring-shaped (as shown the upper portion 110 circumferentially surrounds the user as ring) with a central opening (fig. 2a shows a central opening) for the passage of the massage stamp (140, 145).
Regarding claim 14, Ehrstedt discloses the retention plate element (110) is provided with fastening straps (i.e. 530, 531) positioned on its circumference, onto which the clamping elements (i.e. 520, 521; 605, 606) can be connected (col. 8 lines 53-60 disclose removable shackles).
Regarding claim 15, Ehrstedt discloses four clamping elements (i.e. 550, 551) and  the retention plate element has four connecting elements (i.e. fig. 6a shows at least 4 connecting elements i.e. straps 530, 531 as connecting elements) arranged on its circumference for the  four clamping elements (i.e. 550, 551) engaging at the corner areas of the support board (i.e. figs. 5B, 5C shows engagement at corner areas 552, 553 of the back plate 560 as support board).
Regarding claim 16, Ehrstedt discloses in i.e. figs. 3B, 6A the retention plate element has an additional connection (305) for an additional clamping element (315) that can be guided between the patient's legs (col. 7 lines 35-55 disclose removable straps and shackles that are long enough to extend around the user/stretcher and thus are able to extend between a user’s legs, i.e., by removing the straps and positioning between a user’s legs).
Regarding claim 17,  Ehrstedt discloses the clamping elements are securing straps (i.e. 315, 320) with hook fasteners (315) that can be attached detachably to connecting elements (i.e. 555)  located on the retention plate element (col. 10 lines 25-40, col. 12 lines 4-15 disclose releasable connection).
Regarding claim 21, Ehrstedt discloses connecting elements (i.e. buckles 535, 536) are located on fastening straps (i.e. 530, 531 as straps) that are arranged at the retention plate element in a roughly radially projecting manner (as shown in figs. 5B-6B, the straps are arranged radially).
Regarding claim 22, Ehrstedt discloses a sling (i.e. 530, 531 as sling) able to carry the patient (as shown in fig. 6a, the straps aid in carrying the patient on the board since the patient is secured between the straps and the straps are secured to the board), the support board arranged on the sling (as shown, the sling is connected on the board) whereat at least one clamping element (i.e. 520, 521; 605, 606) engaging with the retention plate element is connected to, or can be connected to, the sling (as shown the clamping elements are connected to the straps as sling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Buckman et al. (2009/0187127).
Regarding claim 18, Ehrstedt substantially teaches the claimed invention except for the hook fasteners engage in the relevant connecting elements with the assistance of magnets.  However, Buckman teaches hook fasteners engage in the relevant connecting elements with the assistance of magnets ([0079] lines 15-18 disclose a magnetic latch connection).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook fasteners of Ehrstedt to include a magnetic attachment as taught by Buckman to provide the advantage of a magnetic attraction pull force enabling enhanced ease of connection requiring less precise eyesight.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrstedt in view of Cantrell et al. (2001/0011159).
Regarding claim 19, Ehrstedt substantially teaches the claimed invention except for the retention plate element is designed to be at least largely inflexible in the radial and/or circumferential direction, whereas it is malleable in a direction vertical to the patient's thoracic cage.  However, Cantrell teaches in fig. 3 that at least part of the retention plate element (20) is designed to be at least largely inflexible in the radial direction ([0032] lines 1-5 disclose semi-rigid lateral bands thereby reducing radial flexibility), whereas it is malleable in a direction vertical to the patient's thoracic cage ([0033] lines 1-4 disclose an elastic plastic sheet enabling flexibility towards the user’s chest). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portion of the retention plate of Ehrstedt to include malleability in the vertical direction as taught by Cantrell to provide the advantage of enhanced flexibility to move with the patient thereby able to maintain connection.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 3 2nd paragraph through page 4 1st paragraph that Ehrstedt does not teach the newly added limitations in claim 13.  Examiner respectfully disagrees as Ehrstedt discloses a massage device (100).  As shown in figs. 3a, 3b, the support board is directly connected via the board’s straps) the massage device comprising: a portal support (i.e. 120, 125); a cantilever (115) arranged on the portal support (120, 125) and projecting above the patient’s chest (as shown portion 115 is connected at one end and free at the bottom end as cantilever above the chest).  Thus, Ehrest teaches these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785